Detailed Action
Remark
In this application claims 1-19 filed 12/16/2021 are pending in which claims 1, 10, and 19 are in independent forms.    

Priority
Acknowledgment is made of applicant's claims benefit of Korean application 10-2012-014408 filed 12/14/2012 and continuation of application No. 14/105,277 filed 12/13/2013 and now PAT 10,614,120.

Terminal Disclaimer
	The applicant with respect to parent patent No. 10,614,120 filed Electronic Terminal Disclaimer on 12/16/2021 and approved by the Office.

ALLOWANCE
	Claims 1-19 are allowed over the prior art of record.

REASON FOR ALLOWANCE
	The prior art of record, Victor (US Pub No. 2013/0263055) discloses:
Victor teaches a method/system that the display system controller based on one or more search criteria in form of one or more user-specific search terms, searches for text, music, sound, 
Victor finally teaches a method/system that from the group of two or more user interface objects (plurality of objects) the two objects (images D27 and D28) would be selected in response to user input destination (Par. 213)
Davidson (US Pub No. 2014/0208248) discloses:
Davidson teaches a method/system that the multi-touch display device perform layering operations on objects displayed (Par. 17).
Davidson finally teaches a method/system that the layering of displayed objects is modified, the multi-touch display device updates the underlap and overlap lists for each impacted object to reflect the new under/overlap relationships between the impacted objects.  Based on downward or upward search the display objects reflect a new under/overlap relationship between two displayed objects also the multi-touch display device applies the pre-existing under/overlap relationship to the two objects, and the process returns to operation where it awaits a detection of another potential new intersection between two displayed objects (Par. 90-93 and 97). While, based on terminal disclaimer filed and approved by the Office on December 16, 2021 the double patenting rejection has been withdrawn and the present invention is generally related to an information search method based on an image displayed on a device, the method including recognizing a first input indicating a selection related to a plurality of objects included in the image, recognizing a second input indicating a search relationship between the selected plurality of objects, and searching for information based on the first input and the second input; and outputting found information through the device.  Therefore the combination of Victor and Davidson do not teach or suggest “receiving, by a processor of the device, a first input indicating a selection related to a plurality of objects included in the image; receiving, by the processor, a second input indicating a search relationship between the selected plurality of objects, the search relationship between the selected plurality of objects comprises one of a same layer relationship indicating that the selected plurality of objects have been allocated equal priority in the search and a parent-child layer relationship indicating that the selected plurality of objects have been allocated different priorities in the search; searching for, by the processor, information based on the first input and the second input; and outputting, by the processor, found information through the device” as recited in claims 1, 10, and 19.  The prior arts of made of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 10, and 19 as a whole.  Consequently, independent claims 1, 10, and 19 and dependent claims 2-9 and 11-18 are allowable over prior art of made of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa United States Patent Publication No. 2013/0262451,
Lee et al. United States Patent No. 8,515,990,
Missing United States Patent Publication No. 2011/0302532,
Ronen et al. United States Patent Publication No. 2011/0282855,
Conwell et al. United States Patent No. 9,208,384,
Seung et al. United States Patent Publication No. 2011/0066627,
Santana United States Patent Publication No. 2008/0155409.

.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157